WHITE,
dissenting.
Mandamus lies only when there is a clear, unequivocal, and specific right to the relief requested that is presently existing; its purpose is to execute, not adjudicate.1 Mandamus is not appropriate to establish a legal right, but only to compel performance of a right that already exists.2
Relators have not petitioned this Court requesting a transfer of venue in light of the recent holding in State ex rel. Linthicum v. Calvin, 57 S.W.3d 8553 nor does Linthicum decide this case. While Linthi-cum holds that under state law a suit is “brought” whenever a defendant is added as a party to a lawsuit, there is no authority supporting the proposition that this narrow holding applies when a party is added in federal court under the federal rules. The principal opinion’s citation to rule 55.34(a) is not dispositive of this situation.
Rule 55.34(a) notes that “the date of the remand order [from federal court] is deemed the date of service for determining when a pleading shall be filed or an action taken.” This rule addresses events occurring subsequent to the remand, not prior to it. Miracle Recreation Equipment Company was added as a party to this suit prior to the remand to state court. No pleading was filed after the date of the remand adding a new defendant to the suit in state court, and the majority opinion offers no authority to support the proposition that the lawsuit was “re-brought” against prior included parties upon transfer from the federal court to the state court.
Mandamus is the appropriate remedy where a court fails to perform the ministerial duty of ordering the transfer of a case from a court of improper venue to a court of proper venue.4 However, the principal opinion’s use of the writ to order a new adjudication of venue to evaluate the effect of an inapplicable case and where the Relator has not demonstrated the existence of present, unequivocal and specific right to the relief requested is improper.

. State ex rel. Chassaing v. Mummert, 887 S.W.2d 573, 576 (Mo. banc 1994).


. Id.


. 57 S.W.3d 855 (Mo. Banc 2001).


. State ex rel. DePaul Health Center v. Mummert, 870 S.W.2d 820, 823 (Mo. banc 1994).